                                                                                FILED
                                                                      CLERK U.S, DISTRICT COURT

 1
                                                                          JUN 142021
 2'
                                                                   CENTRAL i 'TRiCT OF CALIFORNL4
                                                                  _~Y  n~                 DEPUI f
 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,             )           C~~      '~-      r"~O ~ ~fl~-Z                  I
11
                                                                                                         I
                         Plaintiff,         )        ORDER [OF DETENTION] [SETTING
12                                                   CONDITIONS OF RELEASE] AFTER HEARING
                   v.                       )              (18 U.S.C. § 3148(b):
13                                                      (Allegations of Violation of

14    S~.,Q~ ~-~~~L ~(?~~/`~                )          Pretrial Conditions of Release)

                         Defendant.
15

16                                               A.

17          On    motion of   the   Government       involving   an    alleged violation of

18    conditions of pretrial release and warrant for arrest issued by [Judge

19    ~~ ] ,

20                                               Q

21          The court finds there is

22    (1)

23          (A)    ( )   Probable    cause      to    believe    that      the     defendant has

24                       committed    a   Federal,     State,    or   local      crime    while     on

25                       release; or

26          (B)    ~f    Clear    and convincing evidence that              the    defendant has

27                       violated any other condition of release; and

28
 1   (2)

 2         (A)   ( )   Based on the factors set forth in 18 U.S.C. § 3142(8),

 3                     there is no condition or combination of conditions of

 4                     release that will assure that the person will not flee or

 5                     pose a danger to the safety or any other person or the

 6                     community; or

 7         (B)   (~ The person is unlikely to abide by any condition or
                 l~
 8                  combination of conditions of release.

 9                            and/or, in the event of (1)(A)

10   (3)         ( )   There    is   probable       cause   to   believe   that,    while on
11                     release, the defendant committed a Federal, State, or

12                     local felony, and the presumption that no condition or

13                     combination of conditions will assure that the person

14                     will not pose a danger to the safety of any other person

15                     or the community has not been rebutted.

16                                              or

17~ (4)          ( )   The court finds that there are conditions of release that

18                     will assure that the defendant will not flee or pose a

19                     danger   to   the   safety      of   any    other   person   or    the

20                     community, and that the defendant will abide by such

21                     conditions.     See separate order setting conditions.

22               ( )   It is further ordered that this order is stayed for 72

23                     hours in order to allow the Government to seek review

24                     from    the   [assigned       district     judge]   [criminal     duty

25                     district judge] .

26                                           or

27

28

                                                2
 1                                     C.

 2        ~ IT IS ORDERED defendant be detained prior to trial.

 3                 DATED : 6 ~~~1 y,        ~~
                                l
 4

 5                                     U.S. MAGISTRATE/^~-~~ JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   [11/04]

28

                                       3
